          Case 3:19-cv-01183-KAD Document 29 Filed 08/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 HABIB OLAPADE,                                        Case No.: 3:19-cv-1183-KAD

                                Plaintiff,

                v.

 YALE LAW SCHOOL

                                Defendant
                                                       AUGUST 28, 2019


                                       MOTION TO SEAL

       Pursuant to Rule 5(e)(4)(b) of the Local Rules of Civil Procedure for the District Court for

the District of Connecticut, the defendant hereby moves to seal the plaintiff’s Complaint, Exhibits

N and Q to the Complaint, the Motion for Temporary Restraining Order, and the Amended

Complaint. (Docket Entry Nos. 1, 6, 21, and 24.) The plaintiff’s allegations were investigated

and no evidence of racial discrimination was found. The plaintiff has now withdrawn his

complaint, and the case is closed. However, if the Complaint, Exhibits N and Q to the Complaint,

the Motion for Temporary Restraining Order, and the Amended Complaint are not sealed, these

unfounded allegations against the students named will be available to the public and may damage

the future professional careers of the students. Therefore, the defendant requests that the Court

order the plaintiff’s Complaint, Exhibits N and Q to the Complaint, the Motion for Temporary

Restraining Order, and the Amended Complaint be sealed. If the Court is so inclined, the

defendant will file a redacted version of the plaintiff’s filings in which student names are removed.

       WHEREFORE, the defendant respectfully requests that the motion to seal be granted.




                                                 1
          Case 3:19-cv-01183-KAD Document 29 Filed 08/28/19 Page 2 of 2




                                                 THE DEFENDANT, YALE LAW SCHOOL


                                                 BY:___/s/ Patrick M. Noonan (#ct00189)__
                                                    Patrick M. Noonan
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    (203) 458-9168




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.



                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
